Case: 12-40859       Document: 00512282005         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-40859
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS SAUL PAZ-LAZO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-241-1


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       It is undisputed that the written judgment convicting Carlos Saul Paz-
Lazo of unlawful presence in the United States incorrectly states that he
previously was deported following conviction for an aggravated felony. The
parties disagree as to whether the proper remedy under 28 U.S.C. § 2106 is
remand for the district court to enter a modified judgment or for this court itself
to modify and affirm the judgment. “The best reading of [§ 2106] confers
discretion either to reform the judgment or to remand for the district to do so.”

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40859     Document: 00512282005     Page: 2   Date Filed: 06/20/2013

                                  No. 12-40859

United States v. Hermoso, 484 F. App’x 970, 973 (5th Cir. 2012) (unpublished but
persuasive). The judgment is AFFIRMED as modified to reflect Paz-Lazo’s
conviction under 8 U.S.C. § 1326(a) and (b)(1) as an alien unlawfully found in the
United States after deportation, having previously been convicted of a felony.




                                        2